Notice of Pre-AIA  or AIA  Status
Claims 1–10 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters. Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Specification
The title of the invention, “DISPLAY DEVICE, DRIVING METHOD OF DISPLAY DEVICE, AND ELECTRONIC DEVICE”, is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “DISPLAY DEVICE, DRIVING METHOD OF DISPLAY DEVICE, AND ELECTRONIC DEVICE FOR DISPLAYING A PLURALITY OF IMAGES BY SUPERIMPOSITION USING A PLURALITY OF MEMORY CIRCUITS”.

Drawings
The drawings are objected to because all terms labeled “valiable” in Figure 4 should be “variable” according to [0067].  Corrected drawing sheets in compliance with 
Reasons for Allowance
The following is an examiner' s statement of reasons for allowance: No prior art, either alone or in combination teaches or suggests a pixel circuit where the first transistor has a function of controlling current flowing through the display element by application of a voltage which is obtained by the addition of first to fourth signals to a gate obtained by repeated applications of first and second, and third and fourth, signals respectively, through separate wirings, in combination with all other limitations. Alternatively, no prior art, either alone or in combination, teaches or suggests an image is displayed in combination with the first signal, a signal obtained by adding the first 
In general, prior arts are found teaching adding two data signals for the purposes of overcoming parasitic effects i.e. using an additional capacitor to hold and compensate a threshold voltage, but not for the purpose of increasing dynamic grayscale range of a display (see for example Kanda US 2014/0327664). Therefore although a first and second signal are added, there is no suggestion to add third and fourth signals for output to a single display element. Aoki (US 2017/0025080) was found to teach raising the level of a drive voltage above that of the output of an IC driver through capacitive boosting through two capacitors, so signals are added, but it is not driven with the application of repeated applications of pairs of signals through separate lines that are later combined, and there are only two data signals added not four. Likewise Yamamoto (US 20100289830) adds signals for two capacitors but does not add third and fourth signals through a second different set of circuit elements.
Other circuits comprising the claimed number of wiring connections, transistors, and “memory circuits” use the additional transistors and memory circuits for other purposes, such as erasing rather than adding signals, and even if the erasing could be considered adding a negative signal, a first and second signal is not applied to a same wiring such that the first of the two signals along with the second of the two signals is added together with the third and fourth signals from an additional memory circuit. Yet others use the additional capacitors to hold signals for later sorting, rather than 

Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M RITCHIE whose telephone number is (571) 272-4869 and whose fax number is 571-273-4869. The examiner can normally be reached on Monday- Friday, 9:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K. Patel can be reached on 571-272-7677.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/DARLENE M RITCHIE/Primary Examiner, Art Unit 2628